Case 1:18-cv-00755-JTN-ESC ECF No. 58 filed 09/06/19 PageID.278 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


GRG VENTURES, LLC,

           Plaintiff,                     Case No. 1:18−cv−755

    v.                                    Hon. Janet T. Neff

DBEC, LLC,

           Defendant.
                                    /



                                    ORDER
      This matter is before the Court on the parties' Joint Notice (ECF No.
57). The Court having reviewed the parties' submission: IT IS HEREBY
ORDERED that counsel shall, not later than September 13, 2019, contact
Magistrate Judge Ellen S. Carmody's chambers at (616) 456−2528 to
schedule an early settlement conference for a date and time convenient to
Magistrate Judge Ellen S. Carmody's schedule.

         IT IS SO ORDERED.


Dated: September 6, 2019                          /s/ Janet T. Neff
                                                 JANET T. NEFF
                                                 Janet T. Neff United States District
                                                 Judge
